Citation Nr: 0719405	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  99-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Clarke C. Barnes, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
November 1971.  The appellant is the veteran's surviving 
spouse.

This case is before the Board of Veterans' Appeals 
("Board") on appeal originally from a July 1998 rating 
decision by the Muskogee, Oklahoma Regional Office ("RO") 
of the Department of Veterans Affairs ("VA") that denied 
the appellant's claim for service connection for the 
veteran's cause of death.

In a March 2002 decision, the Board reopened and denied the 
appellant's claim following the submission of new and 
material evidence.  The appellant subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
("Court").  In October 2003, the Court granted a Joint 
Motion for Remand.  In April 2004 the Board remanded the 
claim ordering further development.  The matter is again 
before the Board for review. 

FINDINGS OF FACT

1.  The veteran died in 1990, as the result of a self-
inflicted gun shot wound to the head.

2.  The veteran was first diagnosed with PTSD resulting from 
his military combat experience during the Vietnam War in 
1980.

3.  The evidence as to whether the veteran's PTSD caused or 
contributed to his death is in relative balance.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
established.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.310, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with VA's duty to assist.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (West 2006).

The law provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA is 
required to make reasonable efforts to obtain relevant 
governmental and private records that the claimant adequately 
identifies to VA and authorizes VA to obtain.

In view of the favorable decision cited below, the Board 
notes that any notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Merits of the Claim

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.  
Specifically, she claims the veteran's suicide was caused by 
post-traumatic stress disorder ("PTSD"), a condition 
incurred as a result of the veteran's military service.
 
To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. § 
3.312(c)(1) (2006); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303 
(2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998) (veteran's account of having sustained PTSD 
precipitating stressors while serving in Vietnam rejected 
where evidence showed veteran never served in Vietnam).

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence."  Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) it was observed 
that "a [claimant] need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." Gilbert at 53.  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Having reviewed the evidence of record, the Board is of the 
opinion that the  evidence as to whether (1) the veteran's 
PTSD was caused by his military service; and (2) whether such 
PTSD caused or contributed to his death is in relative 
equipoise.  The benefit-of-the-doubt doctrine is therefore 
triggered and the  appellant's claim will be granted.  See 
Alemany at 519 (1996).

Following a Joint Motion to Remand in October 2004, the Board 
remanded this claim in April 2004 requesting an opinion of a 
board of two VA psychiatrists.  The examiners were asked to 
review the claims file, including the June 1998, May 2001 and 
January 2003 statements of the licensed master social worker 
J.F.K., as well as the October 2001 opinion of VA 
psychiatrist E.J.R., M.D.. They were requested to offer an 
opinion, without resort to speculation as to whether it is as 
least as likely as not that the veteran had an acquired 
psychiatric disorder, to include PTSD, prior to his death, 
and if so, whether any such psychiatric disorder was causally 
and etiologically related to the veteran's active military 
service.  


In their October 2004 report, the examiners stated that 
J.F.K.'s diagnosis of PTSD in 1980 did not meet the full 
criteria for such a diagnosis based on the fact that the 
veteran did not meet all the criteria stated in the DSM-IV, 
i.e., the veteran was exposed to one or more traumatic 
events, criterion B, the traumatic event was persistently re-
experienced in recurrent and distressing reconnections of the 
event and in recurrent distressing dreams of the event and 
criterion C, persistent avoidance of stimuli associated with 
trauma and numbing of general responsiveness which is not 
addressed in the records.  The examiners reported that they 
were unable to conclude that the presumed diagnoses of PTSD 
in 1980 was the cause or a contributing factor to the 
veteran's suicide in 1990 because they stated there was no 
evidence regarding his mental status in 1990.  

Although the appellant testified and submitted numerous 
statements describing symptoms of the veteran since his 
separation from service, these statements are not considered 
competent medical evidence to support a claim for service 
connection. By "competent medical evidence" is meant, in 
part, that which is provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions. 38 C.F.R. § 3.159(a) 
(2006).  

However, a layperson is competent to testify as to observable 
symptoms that do not require medical expertise.  Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  Throughout the course of 
this claim, the appellant provided detailed accounts of the 
veteran's stressful reactions and recollections as to his war 
experiences, including ruminations of suicide and isolative 
periods from others.  

The appellant did, however, provide at least four factually-
based and credible opinions from a licensed clinical 
practitioner and licensed master social worker who diagnosed 
and treated the veteran prior to his death, a psychologist, 
psychiatrist and medical doctor who reviewed the record 
diagnosing the veteran with PTSD and etologically relating it 
to military service in Vietnam at the time of the veteran's 
death.  

Additionally, evidence obtained from the National Personnel 
Records Center ("NPRC") verified the veteran's combat 
participation and included copies of the Certificate of award 
of the Bronze Star Medal, the Army Commendation Medal and the 
Air Medal as well as two U.S. Army Efficiency Reports 
describing the veteran's participation in combat while in 
Vietnam.  For the period February 1970-August 1970, the 
veteran was described as having a "demonstrated ability to 
function efficiently in a combat environment under hostile 
fire" while serving in the 2nd Bn., 40th Arty, 199th Inf. 
Brigade.  For the period November 1970-March 1971, the 
following was recorded about the veteran: "On several 
occasions his quick reaction to a dangerous situation has 
probably been responsible for the preservation of the force 
and maximum effect being brought on the enemy...calm and cool 
under enemy fire, he is always quick to react to emergency 
situations."
 
As is noted above, service connection for the cause of a 
veteran's death may be granted upon a finding that the 
service-connected disorder had a causal connection to the 
veteran's demise - it must have "contributed substantially 
or materially" to death, "combined to cause death," or 
"aided or lent assistance to the production of death." 38 
C.F.R. § 3.312(c)(1) (2006).

The appellant testified before the undersigned that she first 
sought counseling for the veteran in the early 1980s 
following an incident where the veteran confided in her that 
he had contemplated killing himself.  She testified that she 
could not handle this pressure on her own so she contacted a 
professional therapist.  This statement is corroborated by 
the record which contains a May 2001 letter from Dr. J.F.K. 
to the appellant explaining to her that his letter of 
submission to VA stated that the appellant was the first 
person to contact him for counseling in 1980.  He indicated 
that at that time she sought his counsel, he classified the 
reason as "marital problems" secondary to the veteran's 
abnormal behavior.  He did not, however, consider "marital 
problems" as the veteran's reason for seeking counseling.  

This distinction is critical because much emphasis has been 
placed on  J.F.K.'s classification of his initial therapy 
with the veteran throughout the course of this claim.  
Because the phrase "marital problems" was included in his 
initial letter of submission, it appears as though incomplete 
consideration was given to the remainder of his statements.  
He clearly describes the veteran as a man in distress with 
issues related to his recent Vietnam War experience. In fact, 
in the June 1998 letter from J.F.K. described the veteran in 
December 1980 as follows: "feeling that he was being 
scrutinized and watched at every turn.  He elicited 
persecutory ideas, demonstrations of suspiciousness and 
distrust.  He felt he had and was getting a raw deal from 
life.  He was particularly upset by his active duty military 
assignments and performances...He expressed feelings of 
helplessness and hopelessness.  He reported difficulty with 
night terrors and supposed 'flashbacks' to his Vietnam 
experiences.  He declared 'survivor's guilt' for all of his 
buddies and subordinates who had been killed during his 
Vietnam tour and particularly those who were under his 
command...he also reported becoming easily fatigued, difficulty 
concentrating   or becoming motivated, periodic sweaty hands 
and feet as well as combat dreams, abdominal discomfort, 
heart palpitations and shortness of breath with much sighing 
and yawning."

J.F.K. diagnosed the veteran with Major Depression, 
recurrent, severe; and PTSD, delayed onset according to the 
DSM-III (in use at the time).  In January 2003, J.F.K. 
provided another PTSD diagnosis using the DSM-IV stating it 
was causally and etiologically related to the veteran's 
military service and further stated that it is as least as 
likely as not that the veteran was mentally unsound at the 
time of his death and that the PTSD contributed to his death.

In July 2004, the appellant provided an opinion from Dr. S. 
E., Ph.D., who, after being provided with the entire record 
opined that the veteran experienced PTSD as a result of his 
military service in Vietnam and that his PTSD caused his 
suicide in 1990.  In November 2005, Dr. N.V., M.D. (Staff 
Neurophysiologist and Chief of Psychology Services at VAMC, 
Iowa City) provided a response to the VA medical report 
provided by the two panel psychiatrist board wherein he 
confirmed his April 2004 opinion confirming that the veteran 
was properly and correctly diagnosed with a combat-induced 
PTSD that contributed to the veteran's suicide. Dr. Varney 
also confirmed his previous opinion that the veteran, as 
likely as not, suffered from residuals from falciparum 
malaria.  He further stated that although suicide is not 
inevitable for all PTSD patients, it is very much more likely 
than not that the veteran's suicide was the result of PTSD 
that was exacerbated as the result of neuropsychiatric 
residuals of his malaria.

Finally, in February 2006, Dr. E.W.H., M.D. a psychiatrist at 
Goldsboro Psychiatric Clinic in North Carolina, who was 
provided with the veteran's complete record, again confirmed 
the veteran's diagnosis of PTSD with a secondary diagnosis of 
major depression.  He also stated his opinion that the 
veteran's death by suicide was directly related to the PTSD 
and that the PTSD was a result of the military experience.

As noted, it is a fundamental obligation of the Board to 
ascertain the probative value of conflicting medical reports, 
based upon the accuracy of the data employed by physicians, 
clinical examination of the claimant, and other factors. 
Guerreri, supra.  Here, the seemingly irreconcilable reports 
of VA examining physicians and the opinions provided by the 
appellant regarding the diagnosis of the veteran's PTSD 
disability and its impact on his suicide are resolved by 
examination of the data employed by the health care 
providers.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (Observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches);

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The evidence in this matter, dated both prior to and after 
the veteran's death is in relative balance as to a finding 
that the veteran's PTSD so aided or lent assistance to the 
production of his death. The evidence suggests that the 
invasion of Kuwait by Iraq as witnessed by the veteran in the 
media on the day in question generated a chain of events 
occurring in quick proximity that resulted in the veteran 
killing himself with a single gunshot wound to the head.  
Stated alternatively, the veteran's PTSD was a contributory 
cause of his death within the meaning of 38 C.F.R. 
§ 3.312(c).  There are numerous competent and credible 
diagnoses of PTSD linked to the veteran's suicide associated 
with the record sufficient to allow this claim.  See Mariano 
v. Principi, 17 Vet. App. 305 (2003).  

The board of VA psychiatrists who provided the May 2005 VA 
opinion as ordered in the April 2004 Board Remand did not 
address, in detail, the majority of the evidence proffered by 
the appellant.  Nor did they discuss the reports of J.F.K. in 
detail considering his active participation in this claim 
through letters, reports and testimony.  Compared to the 
other opinions of record concerning the veteran's diagnosis 
and nexus to his suicide, the Board finds the VA opinion to 
be of little probative value.

Because the evidence is in relative equipoise, the benefit of 
the doubt is accorded to the appellant and the appeal is 
granted.  


ORDER

Service connection for the veteran's cause of death is 
established.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


